DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The amendment filed December 24, 2021 has been entered.  Claim 3 had been cancelled and claims 1, 2, 4-13 remain pending in the application. Claim 8 which was rejected under 35 USC 112(b) has been amended and the rejection is withdrawn. Claims 9-10 which was rejected under 35 USC 112(d) has been amended and the rejections are withdrawn.   
Applicant’s arguments, on pages 6-7, with respect to 37 CFR 1.83(a) objection to the drawings based on originally drafted claim 9 has been fully considered and is persuasive.  This objection is withdrawn.
  Applicant’s arguments, on page 8, that Schneider (US 5,050,266) is not intended to be inserted into a tube stump of a main body of the vacuum as amended for claim 1. Examiner finds this argument persuasive and withdrawals the 35 USC 102(a)(1)/102(a)(2) rejections for claims 1-6.
Applicant’s arguments, on page 9, that Schneider (US 5,050,266) adapter is made of molded PVC but lacks an indication that the type of PVC is deformable material with elastic return as required by the Applicant specification in paragraph [0030]. The PVC in Schneider could always be made thin enough to be elastic return deformable material as the PVC is not limited in Schneider and would cover all aspects of PVC 
Applicant’s arguments, on page 9, that Schneider (US 5,050,266) rings (fig. 2, items 48 and 50) are not substantially circular flattened shape and that the plurality of rings have an increasing diameter.  The examiner agrees that Schneider does not show rings that are separated by space but Schneider does show multiple rings with increasing diameters (items 42, 45, and 50).  Additionally, the applicant does not defined what a “circular flattened shape” in the claim or specification and which side of the ring it appears on (figure below, sides A back side, B top or edge, or C front side).

    PNG
    media_image1.png
    315
    683
    media_image1.png
    Greyscale

The examiner disagrees that Schneider does not show “circular flattened shape” since the rings of Schneider are not only circular but flat on top at a specific point on the circle (fig. 3) and in addition rings 45 and 50 have a side like A & C above that is flat and circular.  Thus the Applicant’s arguments that Schneider rings are not substantially circular flattened shape and that the plurality of rings have an increasing diameter are not persuasive.

Specification
The disclosure is objected to because of the following informalities: 
•	On Page 5, lines 10-12, " The hollow tubular body 11 comprises a first end 20 configured to engage the main body 51 of a vacuum cleaner 50 and a second end 30 configured to engage an accessory or a hose.” It appears the ends are reversed on what they engage with.  Examiner believes it should read “The hollow tubular body 11 comprises a first end 20 configured to engage an accessory or a hose and a second end 30 configured to engage the main body 51 of a vacuum cleaner 50.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Todd (US 4722556).
Regarding Claim 1, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 connects to item 11) and a second end (Fig. 3, item 42) configured to be inserted into a tube stump of a main body of the vacuum cleaner (Fig. 3, item 16 which demonstrates it capable to fit in a vacuum since the applicant is just demonstrating intended use of the adapter); wherein said hollow tubular body comprises a deformable material with elastic return (Col. 5, lines 8-16, thermoplastic with or without rubber attachment); second end comprises a plurality of rings (Fig. 3, items 43B-43E) protruding radially outwards from the external surface of the second end of the tubular body; wherein the rings have a substantially circular flattened shape (Fig.3, flat sides 44A-44D, in addition to point on 43B-43E would also be considered flat); and wherein the rings have an increasing diameter (Col. 4, lines 25-35, rings decrease by .5 inch increments).
Regarding Claim 2, Todd discloses the rings of the plurality of rings have an increasing diameter (Col. 4, lines 25-35, rings increase by .5 inch increments from items 43D-43B).
Regarding Claim 4, Todd discloses the first end is substantially cylindrical with a substantially circular section (Fig. 3, item 30).
Regarding Claim 10, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 4722556) in view of Greep et al. (US 11015749), hereinafter Greep.
Regarding Claim 1, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 connects to item 11) and a second end (Fig. 3, item 42) configured to be inserted into a tube stump of a main body of the vacuum cleaner (Fig. 3, item 16 which demonstrates it capable to fit in a vacuum since the applicant is just demonstrating intended use of the adapter); wherein said hollow tubular body comprises a deformable material with elastic return (Col. 5, lines 8-16, thermoplastic with or without rubber attachment).
Todd does disclose rings with substantially circular flattened shape and a plurality of rings in increasing diameter as noted in rejection section 35 USC 102.  However, if the applicant was to amend the claims to require a gap or spacing in the rings as shown in figs. 1-3, Todd does not show this spacing. However, Greep teaches a gap or spacing between rings with increasing diameter and a substantially circular flattened shape (Fig. 5A, the space between items 154, Col. 6 line 54 – Col. 9 line 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rings in Todd with a gap or spacing as in Greep, because a gap or spacing between the rings allows the deformable material with elastic return to bend the rings allowing to form a more secure and airtight connection.
Regarding Claim 2, Todd discloses the rings of the plurality of rings have an increasing diameter (Col. 4, lines 25-35, rings increase by .5 inch increments from items 
Regarding Claim 4, Todd discloses the first end is substantially cylindrical with a substantially circular section (Fig. 3, item 30).
Regarding Claim 10, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 connects to item 11) and a second end (Fig. 3, item 42) configured to be inserted into a tube stump of a main body of the vacuum cleaner (Fig. 3, item 16 which demonstrates it capable to fit in a vacuum since the applicant is just demonstrating intended use of the adapter); wherein said hollow tubular body comprises a deformable material with elastic return (Col. 5, lines 8-16, thermoplastic with or without rubber attachment); second end comprises a plurality of rings (Fig. 3, items 43B-43E) protruding radially outwards from the external surface of the second end of the tubular body; wherein the rings have a substantially circular flattened shape (Fig.3, flat sides 44A-44D, in addition to point on 43B-43E would also be considered flat); and wherein the rings have an increasing diameter (Col. 4, lines 25-35, rings decrease by .5 inch increments); and one or more of the following parts: a flexible tube (Fig. 1, item 11), a rigid nozzle (Fig. 1, item 12), a brush, a rigid curve, a suction head, a pet grooming tool (though not shown in Todd it would be obvious to one skilled in the art to size the adapter to fit the four other items as in Wray, Jr. US 4866565 and Mohyer, Jr. et al. US2018/0110210 para. [0019], Fig. 3, item 42 since it allows for the cleaning of multiple surfaces).
Todd does disclose rings with substantially circular flattened shape and a plurality of rings in increasing diameter as noted in rejection section 35 USC 102.  .
Claims 5-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Greep as applied to claim 1, in further view of McGrath et al. (US 4,997,209), hereinafter McGrath.
Regarding Claim 5, Todd as modified by Greep rings appear to give a conical shape to the second end of the device.  However, if conical shape is needed of the internal hollow tube then McGrath teaches a hollow tube has a conical shape (Fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second end of the hollow tube of Todd as modified by Greep to have a conical shape as in McGrath, because having a conical shaped tube allows the tube to be inserted into multiple vacuums with various sized stump tubes since a uniform shaped second end limits the holes it can be inserted while a conical shape enables a wider range flange of holes sizes the device can be inserted.
Regarding Claim 6, Todd as modified by Greep does not explicitly state that conical sections have different taper angles. However, McGrath teaches that conical has three sections (Fig. 5-5a, items 22 (45degree), 23 (2.86 degree), 24 (13.74 degree), Col. 5, lines 1-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify hollow tube in Todd as modified by Greep to have three conical sections as in McGrath, because having three conical sections are found to be the most suitable in order to achieve the efficient results when sealing with an attachment.
Regarding Claim 7, Todd as modified by Greep does not explicitly state that conical sections have different taper angles. However, McGrath teaches that conical sections have different taper angles (Fig. 5-5a, items 22 (45degree), 23 (2.86 degree), 24 (13.74 degree), Col. 5, lines 1-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow tube in Todd as modified by Greep to have the conical sections have different taper angle as in McGrath, because having the conical sections have different taper angles are found to be the most suitable in order to achieve the efficient results when sealing with an attachment.
Regarding Claim 12, Todd as modified by Greep does not explicitly state that conical sections have different taper angles. However, McGrath teaches that conical sections have different taper angles (Fig. 5-5a, item 24 (13.74 degree) applicants angle 2, item 27 (4 degree) applicants angle 1, item 23 (2.86 degree) applicants angle 3, Col. 5, lines 1-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow tube in Todd as modified by Greep to have the conical sections have different taper angle as in McGrath, because having the conical sections have different taper angles are found to be the most suitable in order to achieve the efficient results when sealing with an attachment. 
Regarding Claim 13, Todd as modified by Greep does not explicitly state that conical sections have different taper angles. However, McGrath teaches that conical sections have different taper angles (Fig. 5-5a, item 24 (13.74 degree) applicants angle 2, item 27 (4 degree) applicants angle 1, item 23 (2.86 degree) applicants angle 3, Col. 5, lines 1-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow tube in Todd as modified by Greep to have the conical sections have different taper angle as in McGrath, because having the conical sections have different taper angles are found to be the most suitable in order to achieve the efficient results when sealing with an attachment. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Greep as applied to claim 1, in further view of McConnell et al. (US 10443768), hereinafter McConnell.
Regarding Claim 8, Todd as modified by Greep does not claim to be made of the specific material of natural rubber, thermoplastic elastomer, thermoplastic polyurethane.  However, McConnell teaches a vacuum hose-pipe adapter made of thermoplastic elastomer (Col. 5, line 55 to Col. 6 line 20). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify adapter material of Todd as modified by Greep to be made from thermoplastic elastomer as in McConnell, because being made from thermoplastic elastomer allows the adapter to be flexible and effectively retain and couple after flexed, to couple to ends without plastic deformation in the adapter body (Col. 5, line 55 to Col. 6 line 20).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 4722556) in view of Greep et al. (US 11015749), hereinafter Greep, and Crouch et al. (US 8769764), hereinafter Crouch.
Regarding Claim 9, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 connects to item 11) and a second end (Fig. 3, item 42) configured to be inserted into a tube stump of a main body of the vacuum cleaner (Fig. 3, item 16 which demonstrates it capable to fit in a vacuum since the applicant is just demonstrating intended use of the adapter); wherein said hollow tubular body comprises a deformable material with elastic return (Col. 5, lines 8-16, thermoplastic with or without rubber attachment).
Todd does disclose rings with substantially circular flattened shape and a plurality of rings in increasing diameter as noted in rejection section 35 USC 102.  However, if the applicant was to amend the claims to require a gap or spacing in the rings as shown in figs. 1-3, Todd does not show this spacing. However, Greep teaches a gap or spacing between rings with increasing diameter and a substantially circular flattened shape (Fig. 5A, the space between items 154, Col. 6 line 54 – Col. 9 line 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rings in Todd with a gap or spacing as in Greep, because a gap or spacing between the rings allows the deformable material with elastic return to bend the rings allowing to form a more secure and airtight connection.
Todd does not show a cordless vacuum cleaner using an adapter. However, Crouch teaches a cordless handheld vacuum cleaner (fig. 1, item 10), with a main body 
Regarding Claim 10, Todd discloses a hollow tubular body (Fig. 3, item 10) comprising a first end (Fig. 3, item 30) configured to inserted into a hose (Fig. 3, item 30 connects to item 11) and a second end (Fig. 3, item 42) configured to be inserted into a tube stump of a main body of the vacuum cleaner (Fig. 3, item 16 which demonstrates it capable to fit in a vacuum since the applicant is just demonstrating intended use of the adapter); wherein said hollow tubular body comprises a deformable material with elastic return (Col. 5, lines 8-16, thermoplastic with or without rubber attachment); second end comprises a plurality of rings (Fig. 3, items 43B-43E) protruding radially outwards from the external surface of the second end of the tubular body; wherein the rings have a substantially circular flattened shape (Fig.3, flat sides 44A-44D, in addition to point on 43B-43E would also be considered flat); and wherein the rings have an increasing diameter (Col. 4, lines 25-35, rings decrease by .5 inch increments); and one or more of the following parts: a flexible tube (Fig. 1, item 11), a rigid nozzle (Fig. 1, item 12), a brush, a rigid curve, a suction head, a pet grooming tool (though not shown in Todd it would be obvious to one skilled in the art to size the adapter to fit the four other items as in Wray, Jr. US 4866565 and Mohyer, Jr. et al. US2018/0110210 para. [0019], Fig. 3, item 42 since it allows for the cleaning of multiple surfaces).
Fig. 5A, the space between items 154, Col. 6 line 54 – Col. 9 line 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rings in Todd with a gap or spacing as in Greep, because a gap or spacing between the rings allows the deformable material with elastic return to bend the rings allowing to form a more secure and airtight connection.
Todd does not show a vacuum cleaner using an adapter. However, Crouch teaches vacuum cleaner (fig. 1, item 10), with a main body (fig. 1, item 12) and a tube stump (fig. 1, item 48) that uses an adapter (fig. 1, item 300). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the adapter of Todd as modified by Greep to have a handheld vacuum cleaner with a tube stump that uses an adapter as in Crouch, because having a handheld vacuum cleaner with a tube stump that uses an adapter allows the use of multiple attachments onto the vacuum cleaner (Col. 1, line 60 to Col. 2, line 30).
Regarding Claim 11, Todd discloses the rings are substantially at 90 degrees with respect to an axis of the tubular body (fig. 5, items 43D-43B with the axis running up the center hole of item 41, Fig. 3).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        01/23/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723